Citation Nr: 0825538	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  04-24 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the veteran's service-connected bilateral pes planus with 
calcaneal spur formation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from January 1971 to August 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.

By a March 2004 rating decision, the RO, in pertinent part, 
established service connection for bilateral pes planus, 
evaluated as noncompensable (zero percent disabling) 
effective July 28, 2003.  A subsequent April 2004 rating 
decision increased the assigned rating for the veteran's pes 
planus to 10 percent, effective July 28, 2003.  Nevertheless, 
this claim remains in appellate status pursuant to AB v. 
Brown, 6 Vet. App. 35 (1993).

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in November 2006.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.

In May 2007, the Board remanded this case for additional 
development to include a new VA medical examination to 
evaluated the severity of the service-connected bilateral pes 
planus.  The case has now been returned to the Board for 
further appellate consideration.  As a preliminary matter, 
the Board finds that the remand directives have been 
satisfied, and was acknowledged as such by the veteran's 
representative in a July 2008 statement.  Therefore, a new 
remand is not required to comply with the holding of Stegall 
v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The preponderance of the competent medical evidence is 
against a finding that during any portion of the appeal 
period the veteran's service-connected bilateral pes planus 
has been manifest by severe impairment, to include marked 
deformity, accentuated pain on manipulation or use, 
indications of swelling on use, and characteristic 
callosities.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for bilateral pes planus are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.40, 4.45, 4.56, 4.71a, Diagnostic Code 5276 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Initially, the Board notes that this appeal is from the 
initial rating assigned after the establishment of service 
connection for bilateral pes planus.  The United States Court 
of Appeals for Veterans Claims (Court) held in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006), that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case is satisfied.  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, No. 05-
876 (U.S. Vet. App. May 19, 2008).

The Board also notes that the veteran was sent VCAA-compliant 
notification letters regarding this case in November 2003, 
March 2006, May 2007, and March 2008.  In pertinent part, 
these letters, taken together, informed the veteran of the 
evidence necessary to substantiate his current appellate 
claim, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and 
indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  
Further, the March 2006, May 2007 and March 2008 letters 
contained the specific information regarding disability 
rating(s) and effective date(s) outlined by the Court in 
Dingess/Hartman.

The Board observes that the Court recently issued a decision 
in the case of Vazquez-Flores v. Peake, 22. Vet. App. 37 
(2008), regarding the information that must be provided to a 
claimant in the context of an increased rating claim.  As 
this case does not apply to initial rating cases, further 
discussion of its provisions is not required. 

The Board also notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claim have indicated 
familiarity with the requirements for the benefit sought on 
appeal.  For example, a July 2008 statement from the 
veteran's accredited representative cited to relevant 
caselaw, statutes, and regulations to include Diagnostic Code 
5276.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA 
can demonstrate that a notice defect is not prejudicial if it 
can be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 
20 Vet. App. 427 (2006).  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All relevant records are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claim.  Nothing in the record 
indicates the veteran has identified the existence of any 
relevant evidence that is not of record.  He has had the 
opportunity to present evidence and argument in support of 
his claim, to include at the November 2006 Board hearing.  
Further, he was accorded VA medical examinations in January 
2004 and March 2008.  Consequently, the Board finds that the 
duty to assist has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Bilateral pes planus is evaluated pursuant to criteria set 
forth at 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Mild 
symptoms which are relieved by a built-up shoe or arch 
supports will be rated as noncompensable disabling.  Where 
symptoms are moderate, with a weight-bearing line over or 
medial to the great toe, inward bowing of the tendo achillis, 
and pain on manipulation and use of the feet, a 10 percent 
rating will be granted.  Severe manifestations, such as 
evidence of marked deformity, accentuated pain on 
manipulation and use, indications of swelling on use, and 
characteristic callosities will be granted a 30 percent 
rating.  Pronounced bilateral pes planus, with marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, none of which are improved by 
orthopedic shoes or appliances, will be awarded a 50 percent 
disability rating.

The Board acknowledges that the veteran's bilateral pes 
planus is manifest by pain, and the record indicates he has 
shoe inserts for both feet.  However, even when taking into 
consideration his complaints of pain, the competent medical 
evidence does not reflect that this service-connected 
condition is of such severity as to warrant a rating in 
excess of 10 percent under Diagnostic Code 5276.

The initial VA medical examination of January 2004 noted, in 
pertinent part, that the veteran complained of pain in both 
feet of varying intensity.  However, it was noted that he had 
no treatment for the pes planus, no flare-ups, no 
dislocation/subluxation, and no constitutional symptoms.  
Gait was straight, stable, smooth, and symmetric.  
Examination of the feet revealed only mild to moderate flat 
foot deformity with 4 degrees of eversion of the left heel 
and 3 degrees of eversion of the right heel; i.e., it was not 
a marked deformity.  Moreover, there was no pain on 
manipulation of the feet and no unusual calluses.  

On the more recent March 2008 VA medical examination, the 
veteran denied dislocation/subluxation as well as 
constitutional symptoms.  Although he reported occasional 
swelling with ladder work, there is no indication of any such 
symptom on competent medical evaluation on either this 
examination or the treatment records.  Gait was found to be 
straight, stable, smooth, and symmetric on the March 2008 VA 
examination.  Overall, his extremities were properly aligned 
and grossly symmetric; muscle mass, tone, and strength 
symmetric with strength 5/5 bilaterally upper and lower 
extremities without fatiguing or lack of endurance after 
continuous resistance greater than gravity; no clubbing, 
cyanosis or pedal edema.  Examination of the feet did reveal 
arches at 1.5 cm bilaterally with evidence of pain with 
manipulation of these arches.  However, there was no pain 
with extreme pressure on the anterior heel regions.  
Moreover, there were no calluses and no eversion of the 
heels.  He was also noted to have full range of motion to 
bilateral feet and toes.  The examiner also found no evidence 
of fatigue, weakness, lack of endurance, or incoordination 
due to foot conditions.  

In view of the foregoing, the Board finds that the competent 
medical evidence does not reflect the veteran's service-
connected bilateral pes planus has been manifested by severe 
impairment, to include marked deformity, accentuated pain on 
manipulation or use, indications of swelling on use, and 
characteristic callosities during any portion of the appeal 
period.  Accordingly, the preponderance of the evidence is 
against the veteran's claim for an initial rating in excess 
of 10 percent for his bilateral pes planus.  The Board notes 
that it took into consideration the veteran's complaints of 
pain, as well as the provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59, in making this determination.  However, the record does 
not contain objective evidence by which it can be factually 
ascertained that there is or would be any functional 
impairment attributable to the veteran's complaints of foot 
pain which would warrant a schedular rating in excess of the 
10 percent evaluation currently in effect.

As the preponderance of the evidence is against this claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert, supra; see also 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
the veteran's service-connected bilateral pes planus with 
calcaneal spur formation is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


